TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2014



                                      NO. 03-14-00146-CV


 David Dewhurst, in his official capacity as President of the Texas Senate; Kevin Eltife, in
  his official capacity as Chairman of the Texas Senate Committee on Administration;
  Charlie Geren, in his official capacity as Chairman of the Texas House Committee on
     House Administration; and Joe Straus, in his official capacity as Speaker of the
                        Texas House of Representatives, Appellants

                                                 v.

                                   AgendaWise, Inc., Appellee


        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the district court on March 3, 2014.

Having reviewed the record, it appears that appellee’s claims are nonjusticiable. Therefore, the

Court vacates the district court’s interlocutory order and dismisses appellee’s claims for want of

jurisdiction. The appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.